DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
 
Applicant’s amendment and response filed 07/19/2022 have been received and entered into the case record.
Claims 1, 4, 5, 10, and 28 are pending in the application.
Claim 5 and 28 are withdrawn from consideration as being drawn to a nonelected invention and species. 
Claims 1, 4, 10, and 28 are amended.
Claims 2-3, 6-9, 11-27, and 29-194 are canceled.
Claims 1, 4, and 10 are examined on the merits.

NOTE: The amendment filed on 07/19/2022 is non-compliant for improper status identifiers.
Claims 5 and 28 are withdrawn from consideration as being drawn to a nonelected invention and species as set forth in the restriction requirement filed 10/27/2020 and Applicant’s Response to Election filed 1/13/2021. Withdrawn claims due to non-elected inventions and species should have the proper status identifier of [Withdrawn] See MPEP714(II)(c).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 4, 10, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation of “at least 3 passages.” However, the instant specification only discloses passaging in paragraphs 0023-0024  wherein “cells were passaged every 3 days starting at day 15” and then isolated at 21 days. This at most provides support for 3 passages and does not describe any passages beyond the 3rd. Therefore the limitation of “at least 3 passages” is rejected as new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Verhelle et al. (2007. Cancer Research 67(2):746-755; IDS Reference No 6 filed on 09/12/2018) as evidenced by NCI (2022. Definition of CC-4047 - NCI Dictionary of Cancer Terms)  in view of Tojo et al. (2005. Cancer Science 96(11): 791-800) and Yamazaki (2009. BLOOD 113 (6): 1250-1256).
	Regarding claims 1 and 4 Verhelle et al. teaches using lenalidomide and a structurally related analog CC-4047 to proliferate and expand CD34+ hematopoetic stem cells and inhibit the proliferation of B malignant cell lines, Namalwa, LP-1, and U266 cells. (Abstract, p. 747). As evidenced by NCI, CC-4047 is another name for pomalidomide (lines 4-5).
	Verhelle et al. does not teach additionally contacting the cells with A-83-01.
	Tojo et al. teaches that A-83-01 is a TGF beta inhibitor in cells and utilized the compound in a method of culturing wild-type mink lung epithelial (Mv1Lu) cells (Abstract, p. 792). Tojo et al. further discloses that A-83-01 inhibits TGF beta’s inhibitory effect on growth in said cells (p. 794)
	It would have been obvious to one of ordinary skill in the art to modify the method of expanding cells in the presence of pomalidomide as taught by Verhelle et al. by further contacting the cells with A-83-01 as taught by Tojo et al. with a reasonable expectation of success. An artisan would have been motivated to utilize A-83-01 in cell expansion as it has been proven to potently and completely prevent the growth inhibitory factors associated with TGF beta and are disclosed as potentially useful induction of growth and differentiation of embryonic and somatic stem cells (Tojo et al.; p. 795-796 and 798). Additionally, Yamazaki et al. teaches that TGF-beta strongly inhibits cell division and maintains HSCs in the hibernating state ex vivo (p. 1254) and thus one of ordinary skill in the art would be motivated to utilize A-83-01 in the method of expanding HSCs. 
	Regarding the limitation of contacting the cells for at least 3 passages, Verhelle et al. teaches that the cells are expanded by cultured for 6 days in the presence of pomalidomide (p. 750). Tojo et al. teaches culturing cells for 72 hours (p. 794). However, Tojo, Yamazaki, and Verhelle do not teach that the cells are passaged for at least 3 passages.
	
It would have been obvious to one of ordinary skill in the art to passage the expanding HSCs at least 3 times which are in contact with pomalidomide and A83-01 as taught by Verhelle et al., Tojo et al., and Yamazaki et al. with a reasonable expectation of success. An artisan would be motivated to passage the cells and culture them further than the 6 days described by Verhelle et al. as it would be a case of routine optimization to obtain to the desired expanded cell count result from contacting the cells to pomalidomide and A83-01 as Verhelle et al. already teaches that pomalidomide effectively increases expansion in hematopoetic stem cells (p. 747). 
It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al., 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). With regards to determining experimental parameters, such as time in culture, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)). 
The adjustment of particular conventional working conditions (e.g., passage number and time) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her.	Therefore the invention would have been anticipated by the time of the effective filing date.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Verhelle et al. (supra) in view of Tojo et al. (supra), and Yamazaki (supra) as applied to claims 1 and 4 above, and in further view of Fares et al. (2014. Science 345(6203): 1509-1512; IDS Reference No 2 filed on 09/12/2018).
As discussed in the above 103 rejection, Verhelle et al., Tojo et al., and Yamazaki make obvious a method of proliferating and expanding CD34+ hematopoietic stem cells with pomalidomide which also inhibits the proliferation of B malignant cell lines, Namalwa, LP-1, and U266 cells, and additionally contacting the cells with A-83-01 for at least 3 passages.
Regarding claim 10, Verhelle et al. and Tojo et al. do not teach that the method further comprises contacting the cells with UM171.
	Fares et al. teaches contacting hematopoietic stem cells with UM171 and stimulating their expansion and enhancing their ability for self-renewal (Abstract; p. 1512).
	It would be obvious to one of ordinary skill in the art to modify the method of expanding hematopoietic stem cells comprising pomalidomide and A-83-01 as taught by Verhelle et al., Tojo et al., and Yamazaki by further contacting the cells with UM171 as taught by Fares et al. with a reasonable expectation of success. An artisan would be motivated to utilize UM171 in a method of stem cell expansion as UM171 enables a robust ex vivo expansion of hematopoietic stem cells with functionally validated long-term in vivo repopulating capability (Fares et al; p. 1512). 
	Therefore the invention as a whole would have been obvious to one of ordinary skill in the art. 

Response to Arguments
Applicant’s arguments filed on 07/19/2022 with respect to the unexpected results set forth in the previous Advisory Action are not persuasive. The rejections have been modified in order to address each and every new limitation. 
Applicant states that the combination of pomalidomide in Figures 11, 13, and 17 show the exponentially stronger expansion of a population of HSCs. 
Examiner agrees as this was part of the basis of the unexpected results argument previously considered. 
Applicant further addresses the AFCP 2.0 and Advisory Action wherein Examiner stated that the unexpected results are provided for only after at least 12 days of culture. Applicant does not concede the correctness of the rejection and amends Claim 1 to include a limitation of “at least 3 passages” and states that the results of Example 2 were produced by an experiment in which the contacting step lasted for 3 passages and thus the new amendment places claim 1 in commensurate with the scope of unexpected results
As addressed previously in the AFCP 2.0, the previously set forth claims were not in commensurate with the scope of the unexpected results found. Applicant pointed to Figures 11, 13 and 17 as evidence for the exponential expansion all of which require 14 days of culture time in the presence of pomalidomide and A-83-01 before the results were recorded.  and no other data is given for the same results during shorter periods of time. The limitation of “at least 12 days” was proposed as previously discussed Figure 2 had data obtained at 12 days which showed the exponential expansion. Figures 2, 11, 13, and 17 do not disclose that the cells were passaged and therefore the amendments made do not place the invention claimed in commensurate with the scope of the unexpected results. Additionally, at least 3 passages could be at least 3 days if passage times were 1 day or at least 21 days if passage times were 7 days. Therefore it is reiterated that applicant amend claim 1 to be in commensurate with the scope of the invention by specifying the limitation of at least 12 days. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632